Citation Nr: 0920910	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from September 
1941 to September 1945.  The Veteran died in June 2005.  The 
appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for service connection for the Veteran's 
cause of death.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  In the present case, VCAA notice was provided to the 
appellant in a February 2006 letter.  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VCAA notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Unfortunately, the February 2006 correspondence sent by VA 
does not provide a clear explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected, as required in Hupp.

At the time of his death, the Veteran was service-connected 
for posttraumatic stress disorder (PTSD) (rated as 100 
percent disabling); residuals of a gunshot wound, left arm 
with partial paralysis left median nerve (rated as 40 percent 
disabling); residuals of a gunshot wound, left shoulder with 
fracture of humerus, muscle group III (rated as 30 percent 
disabling), and residuals of a gunshot wound, left biceps, 
muscle group V (rated as 10 percent disabling).

The record reflects that on June 6, 2005, the Veteran was 
transferred from "Washington Regional" to "Britthaven of 
Edenton" pursuant to a 6-month VA nursing home care 
agreement.  At the time of his admission, the Veteran's 
permanent problem list with the following diagnoses: 
congestive heart failure, stage II sacral decubitus, iron 
deficiency anemia, adult onset non-insulin dependent diabetes 
mellitus, dementia with depression, hypertension, myocardial 
infarction, transient ischemic attack, and status post left 
femoral embolectomy.  

On June 13, 2006, the Veteran was brought to the Chowan 
Hospital emergency room, where he was pronounced dead.  The 
death certificate listed the immediate cause of his death as 
congestive cardiomyopathy and underlying causes as atrial 
fibrillation and diabetes mellitus; senile dementia and 
peripheral vascular disease were listed as significant 
conditions contributing to death but not resulting in the 
underlying cause.

A review of the record reveals that it does not contain any 
medical records from "Washington Regional", nor does it 
contain the complete records of the Veteran's short stay at 
"Britthaven of Edenton".  Those records should be acquired 
for association with the claims folder.  

The appellant and her representative contend that the 
Veteran's service-connected PTSD contributed to his cause of 
death - particularly that the related stress affected the 
Veteran's congestive cardiomyopathy, atrial fibrillation, 
diabetes mellitus, senile dementia, and peripheral vascular 
disease, as these conditions are listed on his certificate of 
death.

In order to properly evaluate this claim, additional 
development is required.  Therefore, the case is REMANDED for 
the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected, in 
accordance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

2.  The AMC/RO should contact the 
appellant and obtain the names and 
addresses of all medical care providers, 
VA and non-VA who treated the Veteran for 
any of his service-connected disabilities 
since June 2004.  Of particular interest 
are complete records from "Washington 
Regional" and "Britthaven of Edenton". 
After the appellant has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow her the opportunity to 
obtain and submit those records for VA 
review. 

3.  After all records are received, the 
claims folder is to be referred to a VA 
physician for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran's 
service-connected disabilities were a 
principal or contributory cause of his 
death.  Opinions should be provided based 
on a review of the medical evidence of 
record, and sound medical principles. A 
complete rationale for all opinions 
expressed, should be set forth in the 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

